COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-14-00195-CV


FORT WORTH PROFESSIONAL                                           APPELLANT
FIREFIGHTERS ASSOCIATION

                                       V.

CITY OF FORT WORTH, TEXAS                                          APPELLEE


                                   ------------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 48-270181-14
                               ----------

               MEMORANDUM OPINION AND ORDER 1

                                   ----------

      We have considered Appellant’s petition for permissive interlocutory

appeal. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d), (f) (West Supp.

2013); Tex. R. App. P. 28.3(a). We have also considered Appellee’s response,

which establishes that Appellee does not oppose the petition to the extent that



      1
      See Tex. R. App. P. 47.4.
Appellant seeks interlocutory review of the trial court’s June 2, 2014 order

granting Appellee’s motion for partial summary judgment.

      The petition is GRANTED.          See Tex. Civ. Prac. & Rem. Code Ann.

§ 51.014(f); Tex. R. App. P. 28.3(k). Appellant’s notice of appeal is deemed filed

today. See Tex. R. App. P. 28.3(k). This appeal shall be governed by the rules

for accelerated appeals. See Tex. R. App. P. 28.1, 28.3(k). Also, Appellant shall

file a copy of this order with the trial court’s clerk. See Tex. R. App. P. 28.3(k).

      The clerk’s record and reporter’s record are due on or before July 10,

2014. See Tex. R. App. P. 26.1(b), 35.1(b).

      Appellant’s brief will be due twenty days after the appellate record is filed.

See Tex. R. App. P. 38.6(a). Appellee’s brief will be due twenty days after the

filing of Appellant’s brief. See Tex. R. App. P. 38.6(b).

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court judge, the trial court clerk, and the court

reporter.

      DATED June 30, 2014

                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.




                                          2